t c memo united_states tax_court michael a tricarichi transferee petitioner v commissioner of internal revenue respondent docket no filed date michael j desmond for petitioner heather l lampert julie ann p gasper candace m williams katelynn m winkler and daniel l timmons for respondent supplemental memorandum opinion lauber judge in our prior opinion we found that petitioner is a trans- feree of west side cellular inc west side under the ohio uniform fraudulent this opinion supplements our prior opinion tricarichi v commissioner tcmemo_2015_201 transfer act and sec_6901 we accordingly held that petitioner is liable for the full amount of west side’s tax_deficiency and the penalties and interest in connection therewith tricarichi v commissioner tcmemo_2015_ at although the notice of liability issued by the internal_revenue_service irs or respondent determined that petitioner’s liability included interest as provided by law we noted that the parties in their briefs h ad not addressed the proper computation of interest id at n we accordingly directed that decision would be entered under rule id at the parties have submitted competing rule_155_computations they agree that under the court’s prior opinion petitioner is liable for west side’s in- come tax_deficiency in the amount of dollar_figure and for the sec_6662 pen- alties assessed against west side in the aggregate amount of dollar_figure they also agree that under the court’s prior opinion petitioner is liable in an amount to be determined for post-notice interest --that is interest that has accrued on west side’s liability under sec_6601 since date the date on which the irs issued the notice of liability to petitioner unless otherwise noted all statutory references are to the internal_revenue_code as in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the parties disagree however on whether petitioner is liable for pre-notice interest that is interest that accrued on west side’s liability between date when its corporate_income_tax return was due to be filed and its tax was due to be paid and date respondent contends that petitioner’s lia- bility for pre-notice interest must be determined under federal_law and computed under sec_6601 respondent has calculated this amount as dollar_figure peti- tioner contends that his liability if any for pre-notice interest must be determined under state law and that under ohio judicial decisions interpreting that state’s rules governing pre-judgment interest his liability for pre-notice interest is zero we agree with respondent and will enter decision accordingly background petitioner owned of west side’s stock on date in a midco_transaction engineered by fortrend international inc he received dollar_figure in exchange for his west side shares petitioner resided in ohio when the midco_transaction was consummated he moved shortly thereafter to nevada and he resided in nevada at the close of the taxable_year and when he petitioned this court west side’s corporate_income_tax return for was due to be filed on date following an examination of that return the irs issued to west side a notice_of_deficiency determining a deficiency of dollar_figure and penalties under sec_6662 in the aggregate amount of dollar_figure after west side failed to petition this court the irs in date assessed against west side the deficiency and penalties determined in the notice_of_deficiency plus accrued interest finding west side bereft of assets the irs performed a transferee_liability examination of petitioner on date the irs mailed petitioner a letter 902-t notice of liability determining that he is liable for west side’s unpaid deficiency and assessed penalties plus interest as provided by law in our prior opinion we upheld that determination and directed the parties to file com- putations for entry of decision under rule we subsequently directed them to file and they did file supplemental memoranda addressing petitioner’s liability vel non for pre-notice interest discussion interest in transferee_liability cases is calculated for two separate periods-- the pre-notice period and the post-notice period--and under certain circumstances it may be calculated at different rates the post-notice interest period begins on the date when the notice of liability is issued and ends on the date when the lia- bility is fully paid see 281_f2d_577 5th cir in- terest accruing during this period is determined under sec_6601 and sec_6621 because the parties agree that petitioner would be liable for post-notice interest under the court’s prior opinion we need not discuss that subject further pre-notice interest presents additional questions depending on the value of the assets received by the transferee and the aggregate tax_liability owed by the transferor the calculation of pre-notice interest may involve federal and or state law these variables may also affect the rate at which interest is calculated and the date on which interest begins to accrue most state laws refer to the interest that may accrue during this period as pre-judgment interest we will use the term pre-judgment interest to refer to interest that may accrue under state law during the pre-notice period our first comprehensive discussion of these issues appeared in 35_tc_393 in that case the corporate transferor’s liability for tax and penalties was dollar_figure and the taxpayer its sole stockholder received as transferee corporate assets worth more than dollar_figure million id pincite we held that where as there the value of the assets distributed to the transferee substan- tially exceeded the transferor’s aggregate liability for deficiencies penalties and interest the transferee’s liability for interest is governed by and must be computed in accordance with the internal_revenue_code id pincite speaking for the court judge raum recognized that under 357_us_39 the liability of the transferee as such must arise under applicable state law lowy v commissioner t c pincite see id pincite noting that state law determines the existence and extent of transferee_liability he continued b ut the quantum of the creditor’s right--ie the amount of tax due the additions to tax for negligence or fraud and the amount of interest applicable thereto--must of necessity be determined in accordance with the federal statute certainly it is the internal_revenue_code and not new york law which fixes the amount of deficiency in tax and it is similarly the internal_revenue_code rather than state law which spells out the right of the government to the so-called penalties and interest these amounts in the aggregate constitute the claim of the united_states against the taxpayer-transferor and they similarly measure the claim against the transferred assets id pincite the taxpayer in lowy cited earlier cases in which courts had applied state law to calculate pre-judgment interest he urged that under new york law he was not liable for any interest before the date on which the notice of lia- bility was mailed to him id pincite judge raum distinguished those cases as involving a situation where the amount of the transferred assets wa s less than the amount of the creditor’s claim in those cases he explained the courts properly considered the availability of pre-judgment interest in order to make the creditor whole id pincite he noted that pre-judgment interest by its very nature can arise only under state law and must comply in every respect with applicable state law not only as to rate but also as to the starting point thus if the transferred assets herein had been equal to only dollar_figure substantially less than the amount of the basic deficiencies they would plainly have been insufficient to satisfy the government’s claim however in such circumstances the transferee would have had the use of the transferred assets over a period of time and it is quite possible that he would be liable under state law for interest not on the government’s claim against the transferor but on the amount of the transferred assets measured from a point of time that would be not earlier than the date of transfer ibid surveying cases dating back to 16_bta_802 we concluded in lowy that the quantum of the underlying claim that the irs is seeking to enforce against the transferee must be determined by the law which created that claim namely the internal_revenue_code t c pincite because the transferor’s liability for tax penalties and interest is determined by the federal statute we deemed it wholly inappropriate where the trans- ferred assets are more than ample to discharge the full federal liability of the transferor including interest to look to state law for the creation of any right to interest id pincite on the other hand where the transferred assets are insuf- ficient to satisfy the irs’ claim against the transferor the creditor may have a further right to collect interest from the transferee based upon the wrongful use of those assets by the transferee prior to payment ibid the latter right is one that is founded on state law and it is only in such circumstances that it becomes appropriate to investigate state law to determine the rate of interest and the date from which it runs ibid we employed the same analysis two years later in 37_tc_945 in that case the transferee had received assets with a value less than the transferors’ aggregate liabilities for tax penalties and interest we held that where as there a transferee receives assets insufficient to satisfy the transferor’s tax_liabilities determination of the existence starting date and rate of interest upon retention of those assets prior to demand therefor is con- trolled by state law id pincite fn ref omitted the distinction between that case and lowy we explained hinged on the nature of the interest being charged in cases where the transferred assets exceed the total liability of the transferor the interest being charged is upon the deficiency and is therefore a right created by the internal_revenue_code however where as here the transferred assets are insufficient to pay the trans- feror’s total liability interest is not assessed against the deficiencies because the transferee’s liability is limited to the amount actu- ally transferred to him interest may be charged against the transferee only for_the_use_of the transferred assets and since this involves the extent of transferee_liability it is determined by state law ibid citing commissioner v stern u s during the ensuing years the analysis set forth in lowy and estate of stein has been employed consistently both by this court and by the courts of appeals that have considered the question in 758_f3d_82 1st cir aff’g in part rev’g in part and remanding tcmemo_2013_32 the transferee had received assets worth dollar_figure million whereas the transferor’s total federal tax_liability exceeded dollar_figure million roughly dollar_figure million of tax dollar_figure mil- lion of penalties and dollar_figure million of pre-notice interest id pincite the first cir- cuit explicitly adopted the reasoning set forth in this court’s precedents see id pincite we therefore accept the irs’s invitation to follow lowy and estate of stein describing the rule derived from this court’s precedents as a simple one f 3d pincite the court_of_appeals offered an example to illustrate the principle for which lowy stands i f the taxpayer owes dollar_figure in taxes upon which dollar_figure in interest accrues and the taxpayer then fraudulently transfers dollar_figure to a transferee the irs can certainly recover a judgment of no less than dollar_figure against the trans- feree id pincite ndollar_figure citing lowy t c pincite the first circuit accord- ingly held the irs may recover from the transferee all amounts the transferor owes to the irs including sec_6601 interest accruing on the transferor’s tax debt up to the limit of the amount transferred to the transferee with any recovery_of prejudgment_interest above the amount transferred to be determined in accordance with massachusetts law schussel f 3d pincite emphasis added the first circuit in schussel thus held the transferee liable for pre-notice in- terest computed in accordance with federal_law in the amount of approximately dollar_figure million that is the amount by which the assets the transferee received rough- ly dollar_figure million exceeded the transferor’s liability for tax and penalties approxi- mately dollar_figure million in remanding the case to our court the first circuit dis- agreed with the irs only in holding consistently with estate of stein that massa- chusetts law rather than federal_law governed the transferee’s liability for pre- judgment interest above and beyond the value of the assets the transferee received see schussel f 3d pincite other appellate_authority is consistent with schussel in 727_f3d_1230 10th cir the court found that the issue of pre- notice interest was not properly preserved for appeal however it stated in dictum that the district_court had supplied an appropriate nutshell explanation of the governing principles it appears to be fairly well established that where the value of the assets transferred exceeds the transferor’s total_tax liability including penalties and interest the transferee is liable for the entire amount of the deficiency and the amount of interest is prescribed by f ederal law if the transferee receives less than the transferor’s tax_liability state law determines the calculation of interest id pincite n in 829_f2d_828 9th cir aff’g tcmemo_1986_223 the transferee received assets with a value less than the transferor’s total federal tax_liability citing estate of stein with approval the ninth circuit ruled where transferee_liability is found to exist but the transferred assets are insuffi- cient to satisfy the transferor’s total_tax liability a transferee’s liability for interest is controlled by state law id pincite we addressed this subject recently in shockley v commissioner tcmemo_2016_8 reviewing the relevant case law including lowy and estate of stein we summarized the applicable legal principles as follows absent stipulation to the contrary appeal of the instant case would lie to the ninth circuit see sec_7482 although the ninth circuit in edelson explicitly followed estate of stein that court does not appear to have addressed the fact pattern presented by lowy schussel and the instant case where the trans- feree receives assets with a value exceeding the transferor’s liability for tax and penalties such that the transferred assets are available to discharge at least part if not all of the government’s claim for interest however in a recent transferee_liability case 776_f3d_1010 9th cir rev’g and remanding tcmemo_2012_61 the ninth circuit stated as a general_rule the tax decisions of other circuits should be followed unless they are demonstrably erroneous or there appear cogent reasons for rejecting them id pincite quoting 481_f3d_717 9th cir aff’g t c memo we believe that the ninth circuit would likely follow the first circuit’s holding in schussel on the fact pattern presented here if the transferee received assets in excess of the transferor’s liability then the pre-notice interest period would run from the date that the transferor’s tax payment was due up to the date the notice of liability was issued and interest would be determined under federal_law if as in these cases the transferee received assets less than the creditor’s claim against the transferor then pre- judgment interest including its applicable_rate is determined under state law id at accord eg 104_tc_486 applying state law to compute pre-judgment interest where transferor’s tax debt exceeded value of transferred assets aff’d 102_f3d_1088 10th cir rubenstein v commissioner tcmemo_2010_274 100_tcm_542 n same upchurch v commissioner tcmemo_2010_169 100_tcm_85 applying federal_law to compute pre-notice interest where value of transferred assets exceeded transferor’s tax debt borg v commis- sioner tcmemo_1987_596 54_tcm_1243 same in the instant case west side’s total federal tax_liability for including tax penalties and pre-notice interest computed thereon is dollar_figure that is dollar_figure of tax dollar_figure of penalties dollar_figure of pre-notice interest as determined by respondent in our prior opinion we found that petitioner re- ceived as west side’s transferee cash and cash equivalents with an aggregate value of dollar_figure see tricarichi at because petitioner received assets with a value in excess of west side’s total federal tax_liability including pre-notice interest his liability for pre-notice interest is determined by federal_law sec_6621 specifies the interest rate s governing the computation of pre- notice interest under federal_law the starting date for computing pre-notice interest is date the date on which west side’s income_tax return was due to be filed and tax payment was due and the ending date is date when the notice of liability was mailed see 354_f2d_830 8th cir aff’g tcmemo_1965_71 estate of stein t c pincite lowy t c pincite shockley at respondent determined that petitioner’s liability for pre-notice interest computed using these parameters is dollar_figure petitioner has raised no question about the accuracy of this calcu- lation and we find no error in it petitioner does not dispute that the law governing pre-notice interest has evolved in the manner described above however emphasizing the supreme court’s ruling in stern that state law controls the existence and extent of trans- feree liability u s pincite petitioner contends that pre-notice interest should be determined under state law because it goes to the extent of such liability as- serting that the first circuit’s schussel opinion highlights the continued uncer- tainty regarding computation of pre-notice interest petitioner urges that the lowy line of cases should be revisited in order to ensure adherence to the supreme court’s mandate concerning the proper role of state law we do not find these arguments persuasive the supreme court issued its opinion in stern almost years ago and the principal cases discussed above all post-date stern in developing the law concerning pre-notice interest the courts have been fully conscious of and properly faithful to the supreme court’s man- date far from manifesting uncertainty the law that has evolved since lowy appears quite stable and clear schussel is hardly a poster child for uncertainty the irs there urged that lowy and estate of stein provided the critical guide- posts and the first circuit explicitly followed the reasoning of both cases we have no reason to suspect that the ninth circuit to which this case would be appealable absent stipulation to the contrary see sec_7482 would take a different stance see supra p and note contrary to petitioner’s view the logic of these cases is sound and fully consistent with stern the transferor’s total federal tax_liability includes the tax_deficiency applicable penalties and statutory interest computed thereon all three components are necessarily determined under the internal_revenue_code the government may recover the full amount of this liability from a transferee but its recovery is capped at the value of the assets that the transferee actually received if the transferee received assets with a value exceeding the transferor’s total federal tax_liability the government’s claim can be satisfied in full from the transferred assets there is thus no need to consult state law on the other hand if the transferee has received assets with a value less than the transferor’s total federal tax_liability the government’s claim will not be fully satisfied the question then arises whether as an equitable matter the govern- ment should be entitled to pre-judgment interest to compensate it for the trans- feree’s wrongful possession and use of the funds during the interim period a claim for pre-judgment interest is not created by the internal_revenue_code but by state law state law thus necessarily governs the existence and extent of the creditor’s right if any to pre-judgment interest stern u s pincite in short the courts have consulted state law to ascertain whether the government may recover from the transferee in the form of pre-judgment interest an amount larger than the value of the assets the transferee received petitioner has cited and our own research has discovered no case in which a court has in- voked state law governing pre-judgment interest as a basis for reducing the government’s recovery to an amount smaller than the value of the assets the transferee received that is what petitioner seeks to do here and there is simply no precedent for it to implement the foregoing decision will be entered in accord- ance with respondent’s computation in contending that ohio law would immunize him from liability for pre- judgment interest petitioner relies chiefly on millstone dev ltd v berry no 03ap-531 wl ohio ct app date holding that the interest provisions of ohio rev code sec dollar_figure do not apply with respect to a judgment granting a lien respondent disputes petitioner’s interpretation of ohio law given our disposition we need not resolve this state law question
